               Case 1:16-cv-03175-PKC Document 145 Filed 10/25/19 Page 1 of 1



                                           Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                        Mark W. Batten
                                                                                                                        Member of the Firm
October 25, 2019                                                                                                        d 617.526.9850
                                                                                                                        f 617.526.9899
                                                                                                                        mbatten@proskauer.com
VIA ECF                                                                                                                 www.proskauer.com

The Honorable P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, NY 10007
Facsimile: (212) 805-7949

            Re: Ernestine Grant v. The New York Times Company, et al., No. 16 Civ. 03175
                 (PKC)(DCF)

Dear Judge Castel:

       We represent the Defendants in this action, The New York Times Company (“The
Times”), Mark Thompson, and Meredith Levien. The next case management conference is
scheduled to take place on December 4 at 11:15 am.

       We write in brief reply to Plaintiffs’ opposition letter of last evening. We do not recall
any comment from the Court at the last conference that no further extensions would be
permitted, and in fact the Court granted the last two-week extension (Dkt. 142) without
comment.

        We recognize the age of the case and have no interest in prolonging its resolution
unnecessarily. The mediation effort took longer than expected. The current request merely
seeks to permit the completion of eleven depositions on a reasonable schedule, rather than
virtually every day between October 30 and November 14.

            We thank Your Honor for the Court’s consideration of this request.

                                                                        Respectfully submitted,

                                                                        /s/ Mark W. Batten

                                                                        Mark W. Batten

cc:         Larissa Boz, Esq.
            Lawrence Pearson, Esq.
            Hilary Orzick, Esq.




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
